Exhibit 10.1

EXECUTION COPY

In re Motors Liquidation Company., Ch. 11 Case No. 09-50026 (REG)

Motors Liquidation Company GUC Trust v. Appaloosa Investment Limited Partnership
I,

Adv. P. No. 12-09802 (REG)

Settlement Agreement of Wind-Up Claim and

Guarantee Claim and Disputes Related Thereto

This SETTLEMENT AGREEMENT (“Settlement Agreement”) is made this 26th day of
September 2013, among Motors Liquidation Company GUC Trust (“GUC Trust”), FTI
Consulting, Inc., as trust monitor of the GUC Trust (in such capacity, the “GUC
Trust Monitor”) Green Hunt Wedlake, Inc. as Trustee for General Motors Nova
Scotia Finance Corporation (“GMNSFC”), and referred to herein as “Nova Scotia
Trustee”, General Motors LLC (“New GM”), General Motors of Canada Limited (“GM
Canada”), and Morgan Stanley & Co. International plc, Worden Master Fund L.P.
and Worden Master Fund II L.P., Drawbridge DSO Securities LLC, Drawbridge OSO
Securities LLC, FCOF UB Securities LLC, Gatwick Securities LLC, Elliott
International LP, The Liverpool Limited Partnership, DbX – Risk Arbitrage 1
Fund, Lyxor/Paulson International Fund Limited, Paulson Enhanced Ltd., Paulson
International Ltd., Paulson Partners Enhanced, L.P., Paulson Partners L.P.
(collectively the “Representative Noteholders”)1 (the GUC Trust, the GUC Trust
Monitor, New GM, GM Canada, the Nova Scotia Trustee, and the Representative
Noteholders are hereinafter collectively known as the “Parties”).

This Settlement Agreement constitutes a global resolution of all issues and
claims that relate in any way to the: (i) 8.375% guaranteed notes due
December 7, 2015 (the “2015 Notes”) and 8.875% guaranteed notes due
July 10, 2023 (the “2023 Notes” and together with the 2015 Notes, the “Notes”),
both issued by GMNSFC pursuant to the Fiscal and Paying Agency Agreement
(defined below) and guaranteed by Motors Liquidation Company f/k/a General
Motors Corporation (“MLC” or “Old GM”) (the “Guarantee”); (ii) the New GM
Administrative Claim (Claim Number 71111); (iii) the Claims Objection (as
defined herein); (iv) the Adversary Proceeding (as defined herein); (v) the Rule
60(b) Motion (as defined herein); and (vi) the Lock-Up Agreement, the
Extraordinary Resolution, the June 25 Agreement, the Consent Fee, and the
Intercompany Loans (as such terms are herein defined) (items (i) – (vi) are
referred to as the “Settled Disputes”). The claims include: (1) all claims by or
on behalf of holders of Notes pursuant to the Guarantee (collectively, the
“Guarantee Claim”); and (2) a claim asserted by the Nova Scotia Trustee in the
amount of $1,607,647,592.49 (Claim Number 66319) (the “Wind-Up Claim” and
together with the Guarantee Claim, the “Claims”). As further described below,
the settlement results in: (a) two Resolved Allowed General Unsecured Claims (as
defined in the Amended and Restated Motors Liquidation Company GUC Trust
Agreement (the “GUC Trust Agreement”)) against MLC – an allowed claim of
$1,073,000,000 in settlement of the Guarantee Claim and an allowed claim of
$477,000,000 in settlement of the Wind-Up Claim; and (b) a cash payment of USD
$50,000,000 by GM Canada to, among other things, confirm the release of the
Intercompany Loans, all as detailed herein. The Parties agree that the
Settlement Agreement memorializes a fair and reasonable resolution of all claims
related to the Settled Disputes.

 

1  In this Settlement Agreement, references to all holders of the Notes will be
to “All Holders.”

 

1



--------------------------------------------------------------------------------

RECITALS

WHEREAS on July 10, 2003, GMNSFC issued the Notes pursuant to the terms and
conditions of the Fiscal and Paying Agency Agreement, dated as of July 10, 2003,
between and among GMNSFC, Old GM, Deutsche Bank Luxembourg S.A., as fiscal agent
(“Deutsche Bank”), and Banque Général du Luxembourg S.A., as paying agent (as
supplemented, the “Fiscal and Paying Agency Agreement”);

WHEREAS the 2015 Notes have the ISIN Code XS0171922643, an outstanding principal
amount of £ 350,000,000, and a total amount of principal and accrued interest of
£ 374,590,000;

WHEREAS the 2023 Notes have the ISIN Code XS0171908063, an outstanding principal
amount of £ 250,000,000, and a total amount of principal and accrued interest of
£ 277,670,000;

WHEREAS GMNSFC loaned the proceeds of the Notes, approximately CAD $1.3 billion
to GM Canada; the loans are defined herein as the “Intercompany Loans”;

WHEREAS upon issuance of the Notes, GMNSFC entered into two currency swap
transactions relating to the Notes (the “Swap Transactions”), which serve as the
basis for a portion of the claim filed by the Nova Scotia Trustee against Old GM
(the “Swap Claim”);

WHEREAS certain noteholders, Old GM, GM Canada, GMNSFC, and GM Nova Scotia
Investments Ltd. entered into an agreement on June 1, 2009 to resolve certain
pending issues involving the Intercompany Loans. The agreement reached was
termed the “Lock-Up Agreement”;

WHEREAS as contemplated by the Lock-Up Agreement, on June 25, 2009, GMNSFC and
GM Canada entered into a settlement agreement related to the Intercompany Loans
(the “June 25 Agreement”) pursuant to which, among other things, a Consent Fee
(the “Consent Fee”) was paid to the holders of the Notes;

WHEREAS on June 25, 2009, certain noteholders executed an Extraordinary
Resolution, attached as Exhibit A to the Lock-Up Agreement, as contemplated by
the Lock-Up Agreement (the “Extraordinary Resolution”);

WHEREAS on June 1, 2009 (the “Petition Date”), Old GM and certain of its
subsidiaries (collectively, the “Debtors”) filed petitions for relief pursuant
to chapter 11 of the Bankruptcy Code in the Bankruptcy Court (collectively, the
“GM Bankruptcy”) (Docket No. 1);

WHEREAS on June 3, 2009, the United States Trustee for the Southern District of
New York appointed the Official Committee of Unsecured Creditors (the
“Creditors’ Committee”), pursuant to section 1102 of the Bankruptcy Code (Docket
No. 356);

WHEREAS on the Petition Date, MLC filed a motion (the “Sale Motion”) seeking
approval of the original version of the Master Sale and Purchase Agreement (the
“Original MSPA”), which provided for the sale of substantially all of Old GM’s
assets to New GM. The Original MSPA was subsequently amended and restated at
various times in June, 2009 (the “Final MSPA”). On July 5, 2009, the Bankruptcy
Court entered an order approving the Final MSPA and the sale to New GM (the
“Sale Approval Order”) (Docket No. 2968); on July 10, 2009, the Debtors
consummated the sale to New GM;

 

2



--------------------------------------------------------------------------------

WHEREAS on October 9, 2009, the Nova Scotia Supreme Court issued an order
adjudging GMNSFC bankrupt and appointing the Nova Scotia Trustee to act as the
trustee in bankruptcy for GMNSFC (the “GMNSFC BIA Proceedings”);

WHEREAS on November 30, 2009, the Nova Scotia Trustee filed the Wind-Up Claim in
the amount of $1,607,647,592.49;

WHEREAS seventy (70) proofs of claim were filed in the GM Bankruptcy on account
of the Guarantee; these proofs of claim are listed in Exhibit A hereto;

WHEREAS on July 2, 2010, the Creditors’ Committee filed an objection (Docket
No. 6248) (the “First Objection”) to the Claims;

WHEREAS on November 19, 2010, the Creditors’ Committee filed an amended
objection (Docket No. 7859) (the “Amended Objection” and together with the First
Objection, the “Claims Objection”) to the Claims;

WHEREAS by Order dated March 29, 2011, the Bankruptcy Court confirmed the
Debtors Second Amended Joint Chapter 11 Plan dated March 18, 2011 (the “Plan”)
(Docket No. 9941),2 which created the GUC Trust to administer certain
post-effective date responsibilities under the Plan pursuant to the GUC Trust
Agreement and effectuated the assignment of certain rights of the Creditors’
Committee to the GUC Trust including without limitation the Claims Objection;

WHEREAS on April 29, 2011, New GM filed a proof of claim which it believes is
entitled to administrative priority pursuant to 11 U.S.C. § 503 (MLC Proof of
Claim No. 71111) (the “New GM Administrative Claim”);

WHEREAS on March 1, 2012, the GUC Trust filed its Complaint in Adversary
Proceeding No. 12-09802 (the “Adversary Proceeding”) and on June 11, 2012, the
GUC Trust filed its Amended Complaint in the Adversary Proceeding (Adv. Docket
No. 37);

WHEREAS on May 3, 2013, the GUC Trust filed its Motion pursuant to FRCP 60 made
applicable by Rule 9024 of the Federal Rules of Bankruptcy Procedure (Docket
No. 12419) (the “Rule 60(b) Motion”);

WHEREAS on June 27, 2013, the Bankruptcy Court issued a Mediation Order by which
the Parties agreed to a mediation of their disputes (Adv. Docket No. 241), and
on September 9, 2013, the Parties engaged in a mediation which subsequently
resulted in an agreement to the terms of the settlement contained herein;

 

2  Capitalized terms not defined herein shall have the definition attributed to
them in the Plan.

 

3



--------------------------------------------------------------------------------

WHEREAS the Parties, having considered all of the relevant facts and
circumstances, believe it in their respective best interests to resolve the
Settled Disputes and certain related issues as set forth herein;

NOW, THEREFORE, in consideration of the recitals hereto, the mutual promises and
covenants hereinafter set forth, and for other good and valuable consideration,
the undersigned Parties agree as follows:

 

1. Allowance and Distribution with respect to the Guarantee Claim. The 9019
Approval Order (defined below) will provide that the Guarantee Claim will be
allowed as a general unsecured claim in the amount of USD $1,073,000,000 (the
“Guarantee Claim Amount”). Accordingly, upon the Effective Date (defined below),
the Guarantee Claim will constitute a Resolved Allowed General Unsecured Claim
under the GUC Trust Agreement in the amount of USD $1,073,000,000. The 9019
Approval Order will provide that the Guarantee Claim Amount will be allocated
USD $616,219,100 to the 2015 Notes and USD $456,780,900 to the 2023 Notes.3 The
9019 Approval Order will authorize and direct distributions on account of the
Guarantee Claim Amount as set forth in Paragraph 4 herein.

 

2. Allowance of Wind-Up Claim. The 9019 Approval Order will provide that the
Wind-Up Claim will be reduced to $477,000,000 and allowed as a general unsecured
claim as so reduced (the “Allowed Wind-Up Claim Amount”). Accordingly, upon the
Effective Date, the Wind-Up Claim will constitute a Resolved Allowed General
Unsecured Claim under the GUC Trust Agreement in the amount of $477,000,000. The
Approval Orders (as defined below) will provide that the Allowed Wind-Up Claim
Amount will be allocated $273,938,966 to the 2015 Notes and $203,061,034 to the
2023 Notes and will authorize and direct distributions on account of the Allowed
Wind-Up Claim Amount as set forth in Paragraphs 3 and 4 herein. The Nova Scotia
Trustee will distribute the instruments it receives on account of the Wind-Up
Claim (pursuant to Paragraphs 3 and 4 herein) and cash it receives on account of
the GM Canada Payment to All Holders as of the Record Date through the Euroclear
and Clearstream settlement systems and not directly to creditors who filed
proofs of claim in the GMNSFC BIA Proceedings, all in accordance with and
contingent upon the Nova Scotia Trustee’s obligations under the Bankruptcy and
Insolvency Act (Canada) (the “BIA”) and Canadian law generally.

 

3. Direction by the Nova Scotia Trustee. The Nova Scotia Trustee hereby directs
the GUC Trust to make the distribution described in Paragraph 2 herein directly
to the holders of Notes in the manner set forth in Paragraph 4 herein.

 

4. Claim Distribution Mechanism. Prior to the Effective Date, the Representative
Noteholders and Nova Scotia Trustee, in good faith consultation with the trustee
and trust administrator of the GUC Trust (the “GUC Trust Administrator”), will
inform the GUC Trust Administrator in writing of the identity of the person or
entity that will serve as the Fiscal and Paying Agent or other agent for the
purpose of facilitating the distribution of

 

3 

All recoveries and distributions made to All Holders of the Notes, including
those provided for in Paragraphs 1, 2, and 7 shall be allocated 57.429552632% to
the 2015 Notes and 42.570447368% to the 2023 Notes.

 

4



--------------------------------------------------------------------------------

  GUC Trust Distributable Assets and Units (each as defined in the GUC Trust
Agreement) described herein (the “Fiscal and Paying Agent”). In accordance with
Sections 5.3 and 5.8 of the GUC Trust Agreement, the direction by the Nova
Scotia Trustee provided in Paragraph 3 hereof, any instructions provided by the
Fiscal and Paying Agent, and the applicable procedures of the Euroclear and
Clearstream settlement systems, the GUC Trust Administrator shall make a single
distribution of the GUC Trust Distributable Assets and Units in respect of the
Guarantee Claim Amount and the Allowed Wind-Up Claim Amount for the benefit of
All Holders, which distribution may be made to the Fiscal and Paying Agent (for
further distribution to the registered holders of the Notes as of the Record
Date) or directly to the registered holders of the Notes as of the Record Date
(the “Distribution”). The GUC Trust shall make the Distribution within five
(5) business days following the Effective Date, or as soon as reasonably
practicable thereafter. For the avoidance of doubt, the Distribution will
consist of, in the aggregate, 6,174,015 shares of New GM Common Stock, 5,612,741
New GM $10.00 Warrants, 5,612,741 New GM $18.33 Warrants, and 1,550,000 Units
(each as defined in the GUC Trust Agreement). Promptly following the
Distribution, the GUC Trust shall notify all Parties of the date of the
Distribution (the “Distribution Notice”).

 

5. GM Canada Payment. The Approval Orders will provide that on the later of:
(a) two (2) business days after receipt of the Distribution Notice; or (b) two
(2) business days after the Effective Date (the “Cash Distribution Date”), in
full settlement of the Settled Disputes and in contemplation of among other
things, the releases set forth in Paragraphs 13, 15, and 17 herein and the
acknowledgements by the GUC Trust, all past, present and future holders of Notes
and the Nova Scotia Trustee set forth in Paragraph 23 herein, GM Canada will be
authorized and directed to pay the total sum of fifty million U.S. Dollars (USD
$50,000,000) (the “GM Canada Payment”) to the Nova Scotia Trustee who hereby
directs the GM Canada Payment to the following recipients:

 

  a. USD $13,500,000 to a trust account designated by Greenberg Traurig, LLP;

 

  b. USD $2,500,000 to a trust account designated by Curtis, Mallet-Prevost,
Colt & Mosle, LLP;

 

  c. On the Cash Distribution Date, the Nova Scotia Trustee, in its absolute and
sole discretion and in good faith consultation with the Representative
Noteholders, will determine the amounts owed by the GMNSFC estate to the
Canadian Office of the Superintendent of Bankruptcy pursuant to Sections 128 and
147 of the BIA (the “Superintendent’s Levy”) and will instruct GM Canada to pay
the amount of USD $ 1,500,000 plus the Superintendent’s Levy to a trust account
designated by the Nova Scotia Trustee for payment of all amounts and
professional fees related to the winding up and final closure of the GMNSFC BIA
Proceedings;

 

  d. The balance of the GM Canada Payment (the “Remaining Cash Amount”) to the
Fiscal and Paying Agent for the benefit of and ratable distribution to All
Holders as of the Record Date.

 

6.

GMNSFC Year-End Distribution. The Nova Scotia Trustee agrees to use its best
efforts to distribute the assets of GMNSFC bankruptcy estate by December 31,
2013 (the

 

5



--------------------------------------------------------------------------------

  “GMNSFC Year End Distribution”) except that the Nova Scotia Trustee may
withhold up to CDN $150,000 from the GMNSFC Year End Distribution for the
purpose of administering the GMNSFC bankruptcy estate pursuant to Nova Scotia
and Canadian law. At the conclusion of the GMNSFC BIA Proceeding, the Nova
Scotia Trustee shall release to the Fiscal and Paying Agent all sums remaining
in its account, subject to any remaining amounts owed by the Nova Scotia Trustee
to the Canadian Office of the Superintendent of Bankruptcy, for the benefit and
ratable distribution to All Holders.

 

7. Distribution of Remaining Cash Amount. The Remaining Cash Amount will be
allocated 57.429552632% to the 2015 Notes and 42.570447368% to the 2023 Notes.
The 9019 Approval Order will provide that the Fiscal and Paying Agent is
authorized and directed to distribute the Remaining Cash Amount to the
Noteholders on the first business day after the Effective Date.

 

8. Disallowed Claims. The 9019 Approval Order will provide that the proofs of
claim identified in Exhibit A to this Settlement Agreement are disallowed, and
the 9019 Approval Order will provide that the amount of the Wind-Up Claim in
excess of USD $477,000,000 is disallowed.

 

9. Swap Claim. On the Effective Date, the Swap Claim shall be deemed withdrawn
by New GM in the GMNSFC bankruptcy case without the necessity of a formal
pleading being filed by New GM with the Nova Scotia Court or further action on
the part of the Nova Scotia Trustee.

 

10. New GM Administrative Claim. As part of the settlement contained herein, on
the Effective Date, the New GM Administrative Claim shall be deemed withdrawn
without the necessity of a formal pleading being filed by New GM or the GUC
Trust with the Bankruptcy Court, subject to the following conditions and
understandings: (a) that portion of the New GM Administrative Claim that relates
to, arises from, or concerns the Rule 60(b) Motion shall be deemed withdrawn
with prejudice by New GM; (b) the remaining New GM Administrative Claim shall
consist of the following two components: (i) the Environmental Response Trust
shall remain liable for all environmental obligations set forth in the New GM
Administrative Claim; and (ii) the GUC Trust shall remain liable, to the extent
required by or set forth in the Final MSPA, the Sale Approval Order, the Plan or
the Confirmation Order, for all obligations still owed to or to be performed by
the GUC Trust in favor of New GM under the Sale Approval Order, the Final MSPA,
the Plan, the Confirmation Order, and/or the Transition Services Agreement (as
defined in the Final MSPA) (“Remaining Administrative Claims”); provided,
however, that, subject to the further proviso below, the GUC Trust is not
required to reserve any cash or New GM Securities on account of the Remaining
Administrative Claims, and the sole remedy of New GM against the GUC Trust for
any breach of the Sale Approval Order, the Final MSPA, the Plan, the
Confirmation Order, and/or the Transition Services Agreement shall be specific
performance; provided further, however, that if a specific claim or demand is
made by New GM against the GUC Trust after the Effective Date in connection with
the Remaining Administrative Claims, New GM may seek Bankruptcy Court
authorization (a) in addition to specific performance, a damages remedy, and
(b) to establish a reserve for such claim or demand (up to an aggregate limit of
$1 million) at the time such claim or demand is made but such reserve shall be
limited to the assets that remain in the reserve established by the GUC Trust
for secured, administrative and priority claims.

 

6



--------------------------------------------------------------------------------

11. Dismissal of Claims Objection, Adversary Proceeding and Rule 60(b) Motion.
On the Effective Date, the Claims Objection, the Adversary Proceeding, and the
Rule 60(b) Motion shall be dismissed with prejudice and without costs without
the necessity of a formal pleading being filed by the GUC Trust with the
Bankruptcy Court to effectuate such results.

 

12. Special Excess Distribution. Within 30 days of the Effective Date, the GUC
Trust shall make a special, excess distribution pursuant to Sections 5.4 and 5.8
of the GUC Trust Agreement.

 

13. Releases by All Past, Present and Future Holders of Notes to New GM and GM
Canada.4 Upon the Effective Date, and subject to the payment of the GM Canada
Payment, and in consideration of the promises and covenants contained herein,
all past, present and future holders of Notes, for themselves, and on behalf of
their respective, agents, employees, officers, directors, shareholders,
successors, assigns, assignors, predecessors, members, beneficiaries,
representatives (in their capacity as such) and any subsidiary or affiliate
thereof (collectively, the “Noteholder/GM Releasors”), completely release, waive
and forever discharge or are deemed to have completely released, waived and
forever discharged New GM, GM Canada, and all of their subsidiaries and
affiliates, and all of their respective past, present and future agents,
attorneys, employees, officers, directors, shareholders, successors, assigns,
members, representatives (in their capacity as such) including without
limitation, Neil MacDonald, John Stapleton, Mercedes Michel and Maurita Sutedja
(and their respective heirs, administrators and assignees (collectively, the
Individuals”) and all past officers, directors and employees of GMNSFC
(collectively, the “Noteholder/GM Releasees”), from any and all actions,
attorneys’ fees, charges, claims, costs, demands, expenses, judgments,
liabilities and causes of action of any kind, nature or description, whether
matured or unmatured, contingent or absolute, liquidated or unliquidated, known
or unknown, direct or derivative, which the Noteholder/GM Releasors may now
have, ever had, or may in the future have against the Noteholder/GM Releasees,
arising out of or based on any facts, circumstances, issues, services, advice,
or the like, occurring from the beginning of time through the date hereof that
relate to, arise under, or concern the Lock-Up Agreement, the Consent Fee
(including the funding of the Consent Fee and the repayment of any Intercompany
Loans which indirectly funded the Consent Fee), the Notes, the Intercompany
Loans, the Guarantee, the Guarantee Claim, the Wind-Up Claim, the Extraordinary
Resolution, the June 25 Agreement, GMNSFC, the GMNSFC BIA Proceedings, the
Claims Objection, the Adversary Proceeding, the Rule 60(b) Motion, or any matter
associated with any of the foregoing including without limitation claims for
oppression, preference, fraudulent transfer, transfers for undervalue,
fraudulent conveyance, assignment and preference, payment or repayment of
dividends, contribution or indemnity, or any similar or other matter under
Canadian federal or provincial statute or law, the BIA or the Bankruptcy Code,
at law or in equity. In

 

4 

All Parties to all of the releases in Paragraphs 13-22 herein expressly waive
any rights that they may have pursuant to California Civil Code Section 1542.

 

7



--------------------------------------------------------------------------------

  addition, the Noteholder/GM Releasors, on behalf of themselves and their
successors and assigns, agree or deemed to have agreed: (i) not to make any
claim, commence or continue any action, lawsuit, adversary proceeding or other
legal, equitable or administrative proceeding that asserts any such direct or
indirect released claims against the Noteholder/GM Releasees; and (ii) not to
direct or encourage the Nova Scotia Trustee to make any claim against the
Noteholder/GM Releasees, or to seek any further funding from New GM, GM Canada,
any of their subsidiaries or affiliates, or any of the other Noteholder/GM
Releasees for the administration of the GMNSFC bankruptcy estate, and New GM, GM
Canada, their subsidiaries and affiliates, and all other Noteholder/GM Releasees
are released and discharged of any further obligation to provide such funding,
whether or not any amounts currently remain outstanding, it being the intent of
the Parties that the GM Canada Payment is the last and only payment New GM, GM
Canada or any of their subsidiaries or affiliates or any of the Noteholder/GM
Releasees will make in connection with the Claims Objection, the Adversary
Proceeding, and all ancillary proceedings, including, without limitation, the
MLC bankruptcy proceeding and the GMNSFC BIA Proceedings. For the avoidance of
doubt, this provision does not apply to or release the right of the
Representative Noteholders and the Nova Scotia Trustee to bring a Motion under
Sections 503/105 of the Bankruptcy Code in the MLC bankruptcy proceeding as
specified in Paragraph 29 of this Settlement Agreement and to receive payment,
if such motion is approved, from the MLC bankruptcy estate (and not New GM, GM
Canada or any affiliate or subsidiary thereof).

 

14.

Releases by New GM and GM Canada to All Past, Present and Future Holders of
Notes. Upon the Effective Date, and subject to the payment of the GM Canada
Payment, and in consideration of the promises and covenants contained herein,
New GM and GM Canada, for themselves, and on behalf of their subsidiaries and
affiliates, and all of their respective past, present and future agents,
attorneys, employees, officers, directors, shareholders, successors, assigns,
predecessors, members, representatives (in their capacity as such) including
without limitation the Individuals (collectively, the “GM/Noteholder
Releasors”), completely release, waive and forever discharge all past, present
and future holders of Notes, and any subsidiary or affiliate thereof, and all of
their respective past, present and future agents, attorneys, employees,
officers, directors, shareholders, successors, assigns, assigns, predecessors,
members, beneficiaries, representatives (in their capacity as such)
(collectively, the “GM/Noteholder Releasees”), from any and all actions,
attorneys’ fees, charges, claims, costs, demands, expenses, judgments,
liabilities and causes of action of any kind, nature or description, whether
matured or unmatured, contingent or absolute, liquidated or unliquidated, known
or unknown, direct or derivative, which the GM/Noteholder Releasors may now
have, ever had, or may in the future have against the GM/Noteholder Releasees,
arising out of or based on any facts, circumstances, issues, services, advice,
or the like, occurring from the beginning of time through the date hereof that
relate to, arise under, or concern the Lock-Up Agreement, the Consent Fee
(including the funding of the Consent Fee and the repayment of any Intercompany
Loans which indirectly funded the Consent Fee), the Notes, the Guarantee, the
Intercompany Loans, the Guarantee Claim, the Wind-Up Claim, the Extraordinary
Resolution, the June 25 Agreement, GMNSFC, the GMNSFC BIA Proceedings, the
Claims Objection, the Adversary Proceeding, the Rule 60(b) Motion, or any matter
associated with any of the foregoing including without limitation claims for
oppression, preference, fraudulent transfer, transfers for undervalue,
fraudulent

 

8



--------------------------------------------------------------------------------

  conveyance, assignment and preference, payment or repayment of dividends,
contribution or indemnity, or any similar or other matter under Canadian federal
or provincial statute or law, the BIA or the Bankruptcy Code, at law or in
equity. In addition, the GM/Noteholder Releasors, on behalf of themselves and
their successors and assigns, agree not to make any claim, commence or continue
any action, lawsuit, adversary proceeding or other legal, equitable or
administrative proceeding that asserts any such direct or indirect released
claim against the GM/Noteholder Releasees.

 

15.

Releases by the Nova Scotia Trustee to New GM and GM Canada. Upon the Effective
Date, and subject to the payment of the GM Canada Payment, and in consideration
of the promises and covenants contained herein, the Nova Scotia Trustee, for
itself, and on behalf of the bankruptcy estate of GMNSFC and their respective,
agents, attorneys, employees, officers, directors, shareholders, successors,
assigns, members, representatives (in their capacity as such) and any subsidiary
or affiliate thereof (collectively, the “Nova Scotia Trustee/GM Releasors”),
completely release, waive and forever discharge New GM, GM Canada, and all of
their subsidiaries and affiliates, and all of their respective past, present and
future agents, employees, officers, directors, shareholders, successors,
assigns, members, representatives (in their capacity as such), including without
limitation the Individuals and all past officers, directors and employees of
GMNSFC (collectively, the “Nova Scotia Trustee/GM Releasees”), from any and all
actions, attorneys’ fees, charges, claims, costs, demands, expenses, judgments,
liabilities and causes of action of any kind, nature or description, whether
matured or unmatured, contingent or absolute, liquidated or unliquidated, known
or unknown, which the Nova Scotia Trustee/GM Releasors may now have, have ever
had, or may in the future have against the Nova Scotia Trustee/GM Releasees,
arising out of or based on any facts, circumstances, issues, services, advice,
or the like, occurring from the beginning of time through the date hereof
including, without limitation, any oppression, preference, fraudulent transfer,
transfers for undervalue, fraudulent conveyance, assignment and preference,
payment or repayment of dividends, contribution or indemnity, or any similar or
other matter under Canadian federal or provincial statute or law, the BIA or the
Bankruptcy Code, at law or in equity, and/or any creditor or derivative claims
which belong to or are assertable by the bankruptcy estate of GM Nova Scotia or
its successors and assigns as may exist under applicable Nova Scotia law or
otherwise. For the avoidance of doubt, the releases given by the Nova Scotia
Trustee/GM Releasors in favor of the Nova Scotia Trustee/GM Releasees are
intended to be general releases and not specific releases. In addition, the Nova
Scotia Trustee/GM Releasors, on behalf of themselves and their successors and
assigns, agree: (i) not to make any claim, commence or continue any action,
lawsuit, adversary proceeding or other legal, equitable or administrative
proceeding that asserts any such direct or indirect released claims against the
Nova Scotia Trustee/GM Releasees; and (ii) not to seek any further funding from
New GM, GM Canada, any of their subsidiaries or affiliates or any of the Nova
Scotia Trustee/GM Releasees for the administration of the GMNSFC bankruptcy
estate, and New GM, GM Canada, their subsidiaries and affiliates, and any of the
Nova Scotia Trustee/GM Releasees are released and discharged of any further
obligation to provide such funding, whether or not any amounts currently remain
outstanding, it being the intent of the Parties that the GM Canada Payment is
the last and only payment New GM, GM Canada or any of their subsidiaries or
affiliates or any of the Nova Scotia Trustee/GM Releasees will make in
connection with the Claims Objection, the Adversary

 

9



--------------------------------------------------------------------------------

  Proceeding, and all ancillary proceedings, including, without limitation, the
MLC bankruptcy proceeding and the GMNSFC BIA Proceeding. For the avoidance of
doubt, this provision does not apply to or release the right of the
Representative Noteholders and the Nova Scotia Trustee to bring a Motion under
Sections 503/105 of the Bankruptcy Code in the MLC bankruptcy proceeding as
specified in Paragraph 29 of this Settlement Agreement and to receive payment,
if such motion is approved, from the MLC bankruptcy estate (and not New GM, GM
Canada or any affiliate or subsidiary thereof).

 

16. Releases by New GM and GM Canada to the Nova Scotia Trustee. Upon the
Effective Date, and subject to the payment of the GM Canada Payment, and in
consideration of the promises and covenants contained herein, New GM and GM
Canada, on behalf of themselves and their subsidiaries and affiliates, and all
of their respective past, present and future agents, employees, officers,
directors, shareholders, successors, assigns, members, representatives (in their
capacity as such), including without limitation the Individuals (collectively,
the “GM/Nova Scotia Trustee Releasors”), completely release, waive and forever
discharge the Nova Scotia Trustee, for itself, and on behalf of the bankruptcy
estate of GMNSFC and their respective, agents, attorneys, employees, officers,
directors, shareholders, successors, assigns, members, representatives (in their
capacity as such) and any subsidiary or affiliate thereof (collectively, the
“GM/Nova Scotia Trustee Releasees”), from any and all actions, attorneys’ fees,
charges, claims, costs, demands, expenses, judgments, liabilities and causes of
action of any kind, nature or description, whether matured or unmatured,
contingent or absolute, liquidated or unliquidated, known or unknown, which the
GM/Nova Scotia Trustee Releasors may now have, have ever had, or may in the
future have against the GM/Nova Scotia Trustee/GM Releasees, arising out of or
based on any facts, circumstances, issues, services, advice, or the like,
occurring from the beginning of time through the date hereof, arising out of or
based on any facts, circumstances, issues, services, advice, or the like,
occurring from the beginning of time through the date hereof including, without
limitation, any oppression, preference, fraudulent transfer, transfers for
undervalue, fraudulent conveyance, assignment and preference, payment or
repayment of dividends, contribution or indemnity, or any similar or other
matter under Canadian federal or provincial statute or law, the BIA or the
Bankruptcy Code, at law or in equity, and/or any creditor or derivative claims
which belong to or are assertable by the bankruptcy estate of GM Nova Scotia or
its successors and assigns as may exist under applicable Nova Scotia law or
otherwise. For the avoidance of doubt, the releases given by the GM/Nova Scotia
Trustee Releasors in favor of the GM/Nova Scotia Trustee Releasees are intended
to be general releases and not specific releases. For the avoidance of doubt,
this provision does not apply to or release the right of the Representative
Noteholders and the Nova Scotia Trustee to bring a Motion under Sections 503/105
of the Bankruptcy Code in the MLC bankruptcy proceeding as specified in
Paragraph 29 of this Settlement Agreement and to receive payment if such motion
is approved from the MLC bankruptcy estate (and not New GM, GM Canada or any
affiliate or subsidiary thereof).

 

17.

Releases by the GUC Trust to New GM and GM Canada. Upon the Effective Date, and
subject to the payment of the GM Canada Payment, and in consideration of the
promises and covenants contained herein, the GUC Trust, for itself, and on
behalf of the MLC bankruptcy estates and their respective, agents, employees,
officers, directors, shareholders, creditors, successors, assigns, members,
representatives (in their capacity as

 

10



--------------------------------------------------------------------------------

  such) and any subsidiary or affiliate thereof (collectively, the “GUC Trust/GM
Releasors”), completely release, waive and forever discharge New GM, GM Canada,
and all of their subsidiaries and affiliates, all of their respective past,
present and future agents, attorneys, employees, officers, directors,
shareholders, successors, assigns, members, representatives (in their capacity
as such) including without limitation the Individuals and all past officers,
directors and employees of GMNSFC (collectively, the “GUC Trust/GM Releasees”),
from any and all actions, attorneys’ fees, charges, claims, costs, demands,
expenses, judgments, liabilities and causes of action of any kind, nature or
description, whether matured or unmatured, contingent or absolute, liquidated or
unliquidated, known or unknown, direct or derivative, which the GUC Trust/GM
Releasors may now have, have ever had, or may in the future have against the GUC
Trust/GM Releasees, arising out of or based on any facts, circumstances, issues,
services, advice, or the like, occurring from the beginning of time through the
date hereof that relate to, arise under or concern the Lock-Up Agreement, the
Consent Fee (including the funding of the Consent Fee or the repayment of any
loans made by Old GM which indirectly funded the Consent Fee), the Notes, the
Intercompany Loans, the Guarantee, the Guarantee Claim, the Wind-Up Claim, the
Extraordinary Resolution, the June 25 Agreement, GMNSFC, the GMNSFC BIA
Proceedings, the Claims Objection, the Adversary Proceeding, the Rule 60(b)
Motion, or any matter associated with any of the foregoing including without
limitation any claims for oppression, preference, fraudulent transfer and
transfers for undervalue, fraudulent conveyance, assignment and preference,
payment or repayment of dividends, contribution or indemnity, or any similar or
other matter under Canadian federal or provincial statute or law, the BIA or the
Bankruptcy Code, at law or in equity, provided, however, that the releases given
by the GUC Trust/GM Releasors to the GUC Trust/GM Releasees as set forth in this
paragraph do not affect or concern any rights, duties and/or obligations that
may exist between the GUC Trust/GM Releasors and the GUC Trust/GM Releasees
arising under the Final MSPA, the Sale Approval Order, the Transition Services
Agreement or any agreement associated therewith that does not concern or relate
to the Lock-Up Agreement, the Consent Fee (including the funding of the Consent
Fee or the repayment of the loans made by Old GM which indirectly funded the
Consent Fee), the Notes, the Intercompany Loans, the Guarantee, the Guarantee
Claim, the Wind-Up Claim, the Extraordinary Resolution, the June 25 Agreement,
GMNSFC, the GMNSFC BIA Proceedings, the Claims Objection, the Adversary
Proceeding, the Rule 60(b) Motion, or any matter associated with any of the
foregoing (the “Remaining Claims”). In addition, the GUC Trust/GM Releasors, on
behalf of themselves and their successors and assigns, agree not to make any
claim, commence or continue any action, lawsuit, adversary proceeding or other
legal, equitable or administrative proceeding that asserts any direct or
indirect released claims against the GUC Trust/GM Releasees. The GUC Trust/GM
Releasors further agree to dismiss with prejudice and without costs all pending
litigations to vacate, annul or modify the Sale Order pursuant to Rule 60(b) of
the Federal Rules of Civil Procedure or otherwise, and further agree not to
bring any action or matter at any time to vacate, annul or modify the Sale
Order. For the avoidance of doubt, this provision does not apply to or release
the right of the Representative Noteholders and the Nova Scotia Trustee to bring
a Motion under Sections 503/105 of the Bankruptcy Code in the MLC bankruptcy
proceeding as specified in Paragraph 29 of this Settlement Agreement and to
receive payment, if such motion is approved, from the MLC bankruptcy estate (and
not New GM, GM Canada or any affiliate or subsidiary thereof).

 

11



--------------------------------------------------------------------------------

18. Releases by New GM and GM Canada to the GUC Trust. Upon the Effective Date,
and subject to the payment of the GM Canada Payment, and in consideration of the
promises and covenants contained herein, New GM and GM Canada, on behalf of
themselves and their subsidiaries and affiliates, all of their respective past,
present and future agents, attorneys, employees, officers, directors,
shareholders, successors, assigns, members, representatives (in their capacity
as such) thereof (collectively, the “GM/GUC Trust Releasors”), completely
release, waive and forever discharge the GUC Trust, for itself, and on behalf of
the MLC bankruptcy estates and their respective, agents, employees, officers,
directors, shareholders, creditors, successors, assigns, members,
representatives (in their capacity as such) and any subsidiary or affiliate
thereof (collectively, the “GM/GUC Trust Releasees”), from any and all actions,
attorneys’ fees, charges, claims, costs, demands, expenses, judgments,
liabilities and causes of action of any kind, nature or description, whether
matured or unmatured, contingent or absolute, liquidated or unliquidated, known
or unknown, direct or derivative, which the GM/GUC Trust Releasors may now have,
have ever had, or may in the future have against the GM/GUC Trust Releasees,
arising out of or based on any facts, circumstances, issues, services, advice,
or the like, occurring from the beginning of time through the date hereof that
relate to, arise under or concern the Lock-Up Agreement, the Consent Fee
(including the funding of the Consent Fee or the repayment of any loans made by
Old GM which indirectly funded the Consent Fee), the Notes, the Intercompany
Loans, the Guarantee, the Guarantee Claim, the Wind-Up Claim, the Extraordinary
Resolution, the June 25 Agreement, GMNSFC, the GMNSFC BIA Proceeding, the Claims
Objection, the Adversary Proceeding, the Rule 60(b) Motion, or any matter
associated with any of the foregoing, including without limitation any claims
for oppression, preference, fraudulent transfer and transfers for undervalue,
fraudulent conveyance, assignment and preference, payment or repayment of
dividends, contribution or indemnity, or any similar or other matter under
Canadian federal or provincial statute or law, the BIA or the Bankruptcy Code,
at law or in equity, provided, however, that the releases given by the GM/GUC
Trust Releasors to the GM/GUC Trust Releasees as set forth in this paragraph do
not affect or concern any rights, duties and/or obligations that may exist
between the GM/GUC Trust Releasors and the GM/GUC Trust Releasees concerning the
Remaining Claims. In addition, the GM/GUC Trust Releasors, on behalf of
themselves and their successors and assigns, agree not to make any claim,
commence or continue any action, lawsuit, adversary proceeding or other legal,
equitable or administrative proceeding that asserts any such direct or indirect
released claim against the GM/GUC Trust Releasees.

 

19.

Releases by All Past, Present and Future Holders of Notes and Nova Scotia
Trustee to the GUC Trust. Upon the Effective Date, and subject to the
Distribution and the payment of the GM Canada Payment, in consideration of the
promises and covenants contained herein, all past, present and future holders of
Notes, on each of their own behalf and their respective, agents, attorneys,
employees, officers, directors, shareholders, successors, assigns, members,
representatives (in their capacity as such) and any subsidiary or affiliate
thereof, and the Nova Scotia Trustee, for itself, and on behalf of the
bankruptcy estate of GMNSFC and their respective, agents, attorneys, employees,
officers, directors, shareholders, successors, assigns, members, representatives
(in their capacity as such) and any subsidiary or affiliate thereof
(collectively, the “Noteholders/Nova Scotia Trustee/GUC Trust Releasors”),
completely releases, waives and forever discharges or shall be deemed to have
completely released, waived, and forever discharged the GUC

 

12



--------------------------------------------------------------------------------

  Trust for itself, and on behalf of the MLC bankruptcy estates and their
respective, agents, employees, officers, directors, shareholders, creditors,
successors, assigns, members, representatives (in their capacity as such) and
any subsidiary or affiliate thereof (collectively, the “Noteholders/Nova Scotia
Trustee/GUC Trust Releasees”), from any and all actions, attorneys’ fees,
charges, claims, costs, demands, expenses, judgments, liabilities and causes of
action of any kind, nature or description, whether matured or unmatured,
contingent or absolute, liquidated or unliquidated, known or unknown, which the
Noteholders/Nova Scotia Trustee/GUC Trust Releasors may now have, have ever had,
or may in the future have against the Noteholders/Nova Scotia Trustee/GUC Trust
Releasees, arising out of or based on any facts, circumstances, issues,
services, advice, or the like, occurring from the beginning of time through the
date hereof. For the avoidance of doubt, this provision does not apply to or
release the right of the Representative Noteholders and the Nova Scotia Trustee
to bring a Motion under Sections 503/105 of the Bankruptcy Code in the MLC
bankruptcy proceeding as specified in Paragraph 29 of this Settlement Agreement
and to receive payment, if such motion is approved, from the MLC bankruptcy
estate (and not New GM, GM Canada or any affiliate or subsidiary thereof).

 

20. Releases by the GUC Trust to All Past, Present and Future Holders of Notes
and Nova Scotia Trustee. Upon the Effective Date, and subject to the
Distribution and the payment of the GM Canada Payment, in consideration of the
promises and covenants contained herein, the GUC Trust for itself, and on behalf
of the MLC bankruptcy estates and their respective, agents, employees, officers,
directors, shareholders, creditors, successors, assigns, members,
representatives (in their capacity as such) and any subsidiary or affiliate
thereof (collectively, the “GUC Trust/ Noteholders/Nova Scotia
Trustee/Releasors”), completely releases, waives and forever discharges all
past, present and future holders of Notes, on each of their own behalf and their
respective, agents, attorneys, employees, officers, directors, shareholders,
successors, assigns, members, representatives (in their capacity as such) and
any subsidiary or affiliate thereof, and the Nova Scotia Trustee, for itself,
and on behalf of the bankruptcy estate of GMNSFC and their respective, agents,
attorneys, employees, officers, directors, shareholders, successors, assigns,
members, representatives (in their capacity as such) and any subsidiary or
affiliate thereof, (collectively, the “GUC Trust/ Noteholders/Nova Scotia
Trustee”), from any and all actions, attorneys’ fees, charges, claims, costs,
demands, expenses, judgments, liabilities and causes of action of any kind,
nature or description, whether matured or unmatured, contingent or absolute,
liquidated or unliquidated, known or unknown, which the GUC Trust/
Noteholders/Nova Scotia Trustee Releasors may now have, have ever had, or may in
the future have against the GUC Trust/ Noteholders/Nova Scotia
Trustee/Releasees, arising out of or based on any facts, circumstances, issues,
services, advice, or the like, occurring from the beginning of time through the
date hereof. For the avoidance of doubt, this provision does not apply to or
release the right of the Representative Noteholders and the Nova Scotia Trustee
to bring a Motion under Sections 503/105 of the Bankruptcy Code in the MLC
bankruptcy proceeding as specified in Paragraph 29 of this Settlement Agreement
and to receive payment, if such motion is approved, from the MLC bankruptcy
estate (and not New GM, GM Canada or any affiliate or subsidiary thereof).

 

13



--------------------------------------------------------------------------------

21. Releases by All Past, Present and Future Holders of Notes to the Nova Scotia
Trustee. Upon the Effective Date, and subject to the Distribution and the
payment of the GM Canada Payment, in consideration of the promises and covenants
contained herein, all past, present and future holders of Notes, on each of
their own behalf and their respective, agents, attorneys, employees, officers,
directors, shareholders, successors, assigns, members, representatives (in their
capacity as such) and any subsidiary or affiliate thereof (collectively, the
“Noteholder/Nova Scotia Trustee Releasors”), completely release, waive and
forever discharge or are deemed to have completely released, waived, and forever
discharged the Nova Scotia Trustee for itself, and on behalf of the bankruptcy
estate of GMNSFC and their respective, agents, attorneys, employees, officers,
directors, shareholders, successors, assigns, members, representatives (in their
capacity as such) and any subsidiary or affiliate thereof (collectively, the
“Noteholder/Nova Scotia Trustee Releasees”), from any and all actions,
attorneys’ fees, charges, claims, costs, demands, expenses, judgments,
liabilities and causes of action of any kind, nature or description, whether
matured or unmatured, contingent or absolute, liquidated or unliquidated, known
or unknown, which the Noteholder/Nova Scotia Trustee Releasors may now have,
have ever had, or may in the future have against the Noteholder/Nova Scotia
Trustee Releasees, arising out of or based on any facts, circumstances, issues,
services, advice, or the like, occurring from the beginning of time through the
date hereof. For the avoidance of doubt, this provision does not apply to or
release the right of the Representative Noteholders and the Nova Scotia Trustee
to bring a Motion under Sections 503/105 of the Bankruptcy Code in the MLC
bankruptcy proceeding as specified in Paragraph 29 of this Settlement Agreement
and to receive payment, if such motion is approved, from the MLC bankruptcy
estate (and not New GM, GM Canada or any affiliate or subsidiary thereof).

 

22. Releases by the Nova Scotia Trustee to All Past, Present and Future Holders
of Notes. Upon the Effective Date, and subject to the Distribution and the
payment of the GM Canada Payment, in consideration of the promises and covenants
contained herein, the Nova Scotia Trustee for itself, and on behalf of the
bankruptcy estate of GMNSFC and their respective, agents, attorneys, employees,
officers, directors, shareholders, successors, assigns, members, representatives
(in their capacity as such) and any subsidiary or affiliate thereof
(collectively, the “Nova Scotia Trustee/Noteholder Releasors”), completely
releases, waives and forever discharges all past, present and future holders of
Notes, on each of their own behalf and their respective, agents, attorneys,
employees, officers, directors, shareholders, successors, assigns, members,
representatives (in their capacity as such) and any subsidiary or affiliate
thereof (collectively, the “Nova Scotia Trustee/Noteholder Releasees”), from any
and all actions, attorneys’ fees, charges, claims, costs, demands, expenses,
judgments, liabilities and causes of action of any kind, nature or description,
whether matured or unmatured, contingent or absolute, liquidated or
unliquidated, known or unknown, which the Nova Scotia Trustee/Noteholder
Releasors may now have, have ever had, or may in the future have against the
Nova Scotia/Trustee Noteholder Releasees, arising out of or based on any facts,
circumstances, issues, services, advice, or the like, occurring from the
beginning of time through the date hereof. For the avoidance of doubt, this
provision does not apply to or release the right of the Representative
Noteholders and the Nova Scotia Trustee to bring a Motion under Sections 503/105
of the Bankruptcy Code in the MLC bankruptcy proceeding as specified in
Paragraph 29 of this Settlement Agreement and to receive payment, if such motion
is approved, from the MLC bankruptcy estate (and not New GM, GM Canada or any
affiliate or subsidiary thereof).

 

14



--------------------------------------------------------------------------------

23. Acknowledgements by the GUC Trust, All Past, Present and Future Holders of
Notes and the Nova Scotia Trustee. It is expressly acknowledged and confirmed,
or deemed to be acknowledged and confirmed, by the GUC Trust, all past, present
and future holders of Notes, and the Nova Scotia Trustee that all releases,
waiver of demands or claims, and dismissal of litigation in favor of Old GM, New
GM (by virtue of the assignment of the Lock-Up Agreement or otherwise), and GM
Canada, GMNSFC, and GM Nova Scotia Investments, Ltd. (“GMNSIL,” and with GM
Canada and GMNSFC, collectively, the “Canadian Entities”) (and each of the
foregoing entities’ respective past and present officers, directors and
employees), and the Individuals, that are in the Lock-Up Agreement, the
Extraordinary Resolution, and/or the June 25 Agreement remain valid, enforceable
and binding agreements according to their terms, except that in no event shall
there be any circumstance or event that would negate or annul the permanent
existence of such release, waiver of demand or claim, or dismissal of
litigation. By way of illustration and not limitation, the GUC Trust, all past,
present and future holders of Notes and the Nova Scotia Trustee acknowledge and
confirm, or are deemed to have acknowledged and confirmed, that: (a) there has
not been, and there will never be (i) a successful challenge to the payment of
the Consent Fee, and/or (ii) a repayment or disgorgement of the Consent Fee;
(b) the Intercompany Loans have been permanently released and there is no
circumstance or event that would negate or annul the complete release and
discharge of the Intercompany Loans; and (c) the proceeding in the Supreme Court
of Nova Scotia titled Aurelius Capital Partners, L.P. v. General Motors
Corporation, Court File No. HFX No. 308066 (the “Oppression Action”) is
permanently dismissed and there is no circumstance or event that would negate or
annul the release and discharge of all claims and demands that were raised or
could have been raised in the Oppression Action. It is further acknowledged and
confirmed, or deemed to be acknowledged and confirmed, by the GUC Trust, all
past, present and future holders of Notes, and the Nova Scotia Trustee that Old
GM, New GM (by virtue of the assignment of the Lock-Up Agreement or otherwise)
the Canadian Entities, and the Individuals have satisfied in full all of their
obligations, representations and warranties, stipulations and acknowledgements,
and agreements under the Lock-Up Agreement, the Extraordinary Resolution, and
the June 25 Agreement including without limitation paragraphs 2 and 6 of the
Lock-Up Agreement.

 

24. Form 8-K. Within one (1) business day following the execution of this
Settlement Agreement by all Parties, the GUC Trust will cause to be filed with
the Securities and Exchange Commission a Current Report on Form 8-K
substantially in the form attached hereto as Exhibit B.

 

25.

9019 Motion and Settlement Agreement. The GUC Trust shall prepare and file a
motion with the United States Bankruptcy Court for the Southern District of New
York (“Bankruptcy Court”) seeking, among other things, approval of the terms of
this Settlement Agreement pursuant to Bankruptcy Rule 9019 (the “9019 Motion”).
The 9019 Motion and any related order (the “9019 Approval Order”) will be in
form and substance reasonably acceptable to the Parties, which acceptance will
not be withheld unreasonably. Notice of the 9019 Motion will be provided as
required by Paragraph 28

 

15



--------------------------------------------------------------------------------

  herein. The 9019 Motion and any related papers will be filed with the
Bankruptcy Court no later than September 27, 2013. The Parties will use their
best efforts to obtain a hearing of the 9019 Motion from the Bankruptcy Court on
or before October 21, 2013.

 

26. Avoidance Action Trust. The 9019 Approval Order shall provide that in the
event that assets of the Avoidance Action Trust (as defined in the Plan) become
available for distribution to holders of Allowed General Unsecured Claims (as
defined in the Plan) in the manner set forth in the Avoidance Action Trust
Agreement (as defined in the Plan), distributions in respect of the Guarantee
Claim Amount and the Allowed Wind-Up Claim Amount shall be made to the
registered holders of Notes as of the Record Date.

 

27. Canadian Approvals. The Representative Noteholders promptly will execute and
deliver to counsel for the Nova Scotia Trustee a global proof of claim in
respect of the claims of All Holders against GMNSFC arising from ownership of
the Notes (the “Representative Proof of Claim”) pursuant to the order of the
Nova Scotia Supreme Court in Bankruptcy and Insolvency (the “Nova Scotia Court”)
issued November 27, 2009. The Nova Scotia Trustee will prepare and file a motion
with the Nova Scotia Court within five (5) business days of receipt of the
Representative Proof of Claim seeking an order disallowing any proofs of claim
filed in the GMNSFC bankruptcy in respect of the Notes other than the
Representative Proof of Claim, approving the Representative Proof of Claim for
distribution purposes in the GMNSFC bankruptcy, authorizing a protocol with
respect to the service of notices to All Holders of any proceedings in Nova
Scotia to be made through Euroclear and Clearstream settlement systems, setting
a date and location for a meeting of creditors to approve this agreement, and
setting a date for a further hearing in Nova Scotia (the “Nova Scotia Procedural
Motion”). The Nova Scotia Trustee will give notice of a meeting of creditors of
GMNSFC pursuant to the BIA (the “Meeting of Creditors”) to occur within ten
(10) business days of the issuance of the Nova Scotia Procedural Order or such
longer period as prescribed by the Nova Scotia Court. The Representative
Noteholders who hold the Representative Proof of Claim agree to vote in favor of
entering into the Settlement Agreement at the Meeting of Creditors. Subject to
receipt of appropriate approvals and directions at the Meeting of Creditors,
within five (5) business days of the issuance of the 9019 Approval Order and the
occurrence of the Meeting of Creditors, the Nova Scotia Trustee will prepare and
file a motion in form and substance reasonably acceptable to the Parties (the
“Nova Scotia Approval Motion,” and together with the 9019 Motion and the Nova
Scotia Procedural Motion, the “Approval Motions”) with the Nova Scotia Court
seeking recognition of the 9019 Approval Order, approval of all costs of the
Nova Scotia Trustee and its counsel to date, authorization to pay a portion of
those costs from the assets of the GMNSFC estate, and incorporating by reference
and giving effect to the releases contained in paragraphs 13 to 22 and the bar
order contained in paragraph 31 of this agreement and the equivalent provisions
of the 9019 Approval Order (the “Nova Scotia Recognition Order” and together
with the 9019 Approval Order, the “Approval Orders”). The Nova Scotia
Recognition Order shall be in form and substance reasonably acceptable to the
Parties. Notice of the Nova Scotia Procedural Motion and the Nova Scotia
Approval Motion will be provided as required by Paragraph 28.

 

16



--------------------------------------------------------------------------------

28. Notice of the Approval Motions. Notice of the Approval Motions will be given
as follows:

 

  a. The Nova Scotia Trustee will cause the Fiscal and Paying Agent to provide a
notice of the Approval Motions to all present holders of the Notes through the
Euroclear and Clearstream settlement systems;

 

  b. The GUC Trust will provide notice of the 9019 Motion in accordance with the
Bankruptcy Code and Local Rules of the Bankruptcy Court for the Southern
District of New York, or as otherwise required by the Sixth Amended Order
Pursuant to 11 U.S.C. § 105(a) and Bankruptcy Rules 1015(c) and 9007
establishing Notice and Case Management Procedures, dated May 5, 2011 (Bankr.
Dkt. No. 10183);

 

  c. The Nova Scotia Trustee will provide notice of the Nova Scotia Procedural
Motion and motion to seek the Nova Scotia Approval Motion in accordance with
applicable Canadian laws, rules and statutes;

 

  d. The GUC Trust will provide notice of the 9019 Motions to the addresses
listed in the proofs of claim identified in Exhibit A hereto and any party
served with the Claims Objection or the Adversary Proceeding; and

 

  e. The Nova Scotia Trustee will provide notice of the Nova Scotia Procedural
Motion to the addresses listed in any proofs of claim filed in the GMNSFC BIA
Proceedings.

 

29. Sections 503(b)/105 Motion. The 9019 Motion will reflect the agreement of
the Parties that the Representative Noteholders and the Nova Scotia Trustee may
file a motion under Sections 503(b) and 105 of the Bankruptcy Code for payment
by the GUC Trust of up to $1.5 million in cash in the aggregate (the “Sections
503(b)/105 Motion”). The Sections 503(b)/105 Motion must be filed within three
(3) business days after the filing of the 9019 Motion, and the GUC Trust agrees
that it will not oppose the Sections 503(b)/105 Motion. The Sections 503(b)/105
Motion will be independent of, and not be subject to, a condition of, or
governed by, the Approval Orders. Any order determining the Sections 503(b)/105
Motion shall be a stand-alone order, separate and independent of the Approval
Orders, and the Representative Noteholders and the Nova Scotia Trustee agree
that they shall request the Bankruptcy Court to enter such a stand-alone order,
limited to the relief requested in the Sections 503(b)/105 Motion.

 

30. Court Approval. The GUC Trust and the Nova Scotia Trustee shall diligently
prosecute the respective Approval Motions and use their best efforts to obtain
the respective Approval Orders. In addition, the Parties shall work in good
faith to agree on the form and substance of the Approval Motions and the
Approval Orders. Further, the non-moving Parties to the Approval Motions shall
submit to each court an indication of support for the Approval Motions and will
not take any actions which may frustrate the process of obtaining the Approval
Orders.

 

31.

Bar Order Provision. The Parties agree that the Approval Orders shall contain
provisions barring and enjoining all past, present and future holders of Notes,
GMNSFC, the Nova Scotia Trustee or any creditor of Old GM or GMNSFC from
directly or indirectly making any claim, or commencing, continuing, initiating
instituting, maintaining or prosecuting any lawsuit, administrative proceeding,
action or other legal

 

17



--------------------------------------------------------------------------------

  or equitable proceeding based on the Lock-Up Agreement, the Consent Fee
(including the funding of the Consent Fee or the repayment of any loans made by
Old GM which indirectly funded the Consent Fee), the Notes, the Intercompany
Loans, the Guarantee, the Guarantee Claim, the Wind-Up Claim, the Extraordinary
Resolution, the June 25 Agreement, GMNSFC, the GMNSFC BIA Proceedings, the
Claims Objection, the Adversary Proceeding, the Rule 60(b) Motion, this
Settlement Agreement, or the Oppression Action against the Noteholder/GM
Releasees, the Nova Scotia Trustee/GM Releasees, or the GUC Trust/GM Releasees.
All past, present, and future holders of the Notes (and the other Parties) agree
or shall be deemed to have agreed not to commence any litigation of any kind
which will result in a third party asserting a claim, liability or demand
against the Noteholder/GM Releasees, the Nova Scotia Trustee/GM Releasees, or
the GUC Trust/GM Releasees in respect of the subject matters being released by
the Parties pursuant to this Settlement Agreement. The Approval Orders shall
contain a provision enjoining such actions.

 

32. Conditions. This Settlement Agreement shall not become effective or binding
on the Parties and all past, present, and future holders of Notes unless the
following conditions are satisfied:

 

  a. The following are conditions precedent: (i) this Agreement is fully
executed by all of the Parties; (ii) the Nova Scotia Trustee has held the
Meeting of Creditors in accordance with Canadian bankruptcy law and obtains
consent from a majority of such creditors to file the Nova Scotia Approval
Motion and Nova Scotia Recognition Order; (iii) the Bankruptcy Court has entered
the 9019 Approval Order and the Nova Scotia Court has entered the Nova Scotia
Recognition Order, and each order provides, among other things, for the releases
set forth herein and the 9019 Approval Order provides for the Bar Order
Provisions set forth herein; and (iv) each of the Approval Orders has become a
Final Order;5

 

  b. The following are conditions subsequent: (i) the allowance of claims and
the payments contemplated by this Settlement Agreement have been made; (ii) all
claims listed in Exhibit A have been disallowed and expunged; (iii) the New GM
Administrative Claim has been resolved pursuant to Paragraph 10 hereof; and
(iv) the Claims Objection, the Adversary Proceeding, and the Rule 60(b) Motion
have been deemed withdrawn with prejudice; and

 

5  For purposes of this Settlement Agreement, the defined term “Final Order”
shall mean the 9019 Approval Order and the Nova Scotia Recognition Order, which
have not been reversed, vacated or stayed and as to which (a) the time to
appeal, petition for certiorari, or move for a new trial, reargument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for a new trial, reargument or rehearing shall then be
pending, or (b) if an appeal, writ of certiorari, new trial, reargument or
rehearing thereof has been sought, such order or judgment shall have been
affirmed by the highest court to which such order was appealed, or certiorari
shall have been denied, or a new trial, reargument or rehearing shall have been
denied or resulted in no modification of such order, and the time to take any
further appeal, petition for certiorari or move for a new trial, reargument or
rehearing shall have expired; provided, however, that no order or judgment shall
fail to be a “Final Order” solely because of the possibility that a motion
pursuant to section 502(j) or 1144 of the Bankruptcy Code or under Rule 60 of
the Federal Rules of Civil Procedure or Bankruptcy Rule 9024 has been or may be
filed with respect to such order or judgment.

 

18



--------------------------------------------------------------------------------

  c. If, for any reason, any of the foregoing conditions precedent or subsequent
have not occurred, then this Settlement Agreement shall be null and void and of
no force or effect unless such condition(s) have been waived or modified
pursuant to a writing duly executed by the Parties.

 

33. Effective Date. For purposes of this Settlement Agreement, the defined term
“Effective Date” shall mean the date that is the first business day after the
later of: (a) the date on which the 9019 Approval Order becomes a Final Order;
and (b) the date on which the Nova Scotia Recognition Order becomes a Final
Order. If an appeal has been filed validly in accordance with applicable laws,
rules and statutes, then the Parties shall negotiate in good faith to establish
a mutually agreeable alternative to the Effective Date.

 

34. Record Date. The record date for the Distribution to holders of the Notes
shall be two business days following the Effective Date, or as soon thereafter
as may be required by the applicable procedures of the Euroclear and Clearstream
settlement systems (the “Record Date”).

 

35. GUC Trust Monitor Approval. By signing below, the GUC Trust Monitor provides
evidence of its approval, pursuant to Sections 11.3(a)(i) and 11.3(a)(viii) of
the GUC Trust Agreement, of the settlement of Claims as described in this
Settlement Agreement and the distributions contemplated by Paragraphs 4 and 12
herein.

 

36. Power to Execute. Each of the persons executing this Settlement Agreement on
behalf of a Party hereto represents and warrants that, subject to the Approval
Orders, he or she has full power and authority from the Party he or she purports
to represent to execute and deliver this Settlement Agreement on behalf of such
Party and that all necessary resolutions, authorizations, and/or other necessary
formalities have been obtained or accomplished. The Representative Noteholders
signatory hereto represent that each owns the Notes listed on each signature
page for such Representative Noteholder, that the Notes and any related claims
were not assigned, and no third party consents are necessary for resolution of
the Representative Noteholders’ interests in the Notes.

 

37. Further Assurances. The Parties each agree to execute all such further
documents as shall be reasonably necessary, required or helpful to carry out the
terms, provisions and conditions of this Settlement Agreement including if
necessary an extraordinary resolution to confirm that this Settlement Agreement
shall be binding on all past, present, and future holders of Notes.

 

38. Good Faith. This Settlement Agreement was negotiated by the Parties hereto
at arm’s length and in good faith. Each of the Parties has participated in the
preparation of this Settlement Agreement after consulting counsel of its choice.

 

39.

No Admission of Liability. Nothing contained in this Settlement Agreement shall
constitute or be construed as an admission or adjudication, express or implied,
of any liability whatsoever with respect to any claims that are the subject
matter of this Settlement Agreement, or any issue of fact, law or liability of
any type or nature with respect to any matter whether or not referred to herein,
and none of the Parties hereto has made such an admission. Without limiting in
any way the effect of the preceding sentence, nothing in this Settlement
Agreement shall constitute or be construed to be a

 

19



--------------------------------------------------------------------------------

  successful challenge to the payment of the Consent Fee or the repayment or
disgorgement of the Consent Fee. If this Settlement Agreement is not consummated
pursuant to the terms hereof, it shall not be used or relied upon for any
purpose other than the enforcement of rights under this paragraph.

 

40. Binding Effect. Upon the Effective Date, this Settlement Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the Parties
hereto and their respective predecessors, successors, endorsees, transferees,
heirs, beneficiaries and assigns.

 

41. WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION AT LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING
TO THIS SETTLEMENT AGREEMENT.

 

42. Amendments and Modifications. No failure or delay on the part of any party
hereto in exercising any right, power or remedy under this Settlement Agreement
shall operate as a waiver thereof; nor shall any single or partial exercise of
such right, power or remedy preclude any other right, power or remedy under this
Settlement Agreement. No amendment, modification, termination or waiver of any
provision of this Settlement Agreement, nor consent to any departure therefrom,
shall in any event be effective unless the same shall be in writing making
explicit reference to this Settlement Agreement, and shall be effective only in
the specific instance and for the specific purpose for which given, and executed
by each of the Parties hereto. No notice or demand in any case shall entitle the
recipient to any other or further notice or demand in similar or other
circumstances.

 

43. Counterparts. This Settlement Agreement may be executed in counterparts,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this document by facsimile or other
electronic transaction in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this document.

 

44. Notice. All notices and other communications relating to this Settlement
Agreement shall be in writing, addressed to the Parties, respectively, at their
respective addresses set forth below, or at such other address as any may give
notice to the other parties hereto as herein provided. Any notice, request or
communication hereunder shall be deemed to have been given three (3) days after
deposit in the mail, postage prepaid, or in the case of hand delivery or
delivery by overnight courier, when delivered, addressed as aforesaid, provided,
however, that notice of a change of address shall be deemed to have been given
only when actually received by the party to which it is addressed.

 

  a. To the GUC Trust:

Barry Seidel, Esq.

Eric Fisher, Esq.

DICKSTEIN SHAPIRO

1633 Broadway

 

20



--------------------------------------------------------------------------------

New York, NY 10019-6708

Tel.:  (212) 277-6500

Fax:  (212) 277-6501

seidelb@dicksteinshapiro.com

fishere@dicksteinshapiro.com

 

  b. To the Representative Noteholders:

Bruce Zirinsky, Esq.

GREENBERG TRAURIG, LLP

MetLife Building

200 Park Avenue,

New York, NY 10166

Tel.:  (212) 801-9200

Fax:  (212) 801-6400

zirinskyb@gtlaw.com

- and -

Kevin D. Finger, Esq.

GREENBERG TRAURIG, LLP

77 W. Wacker Dr., Suite 3100

Chicago, IL 60601

Tel.:  (312) 456-8400

Fax:  (312) 456-8435

fingerk@gtlaw.com

- and -

Steven Reisman, Esq.

Theresa Foudy, Esq.

CURTIS, MALLET-PREVOST, COLT & MOSLE, LLP

101 Park Avenue

New York, NY 10178-0061

Tel.:  (212) 696-6000

Fax:  (212) 697-1559

sreisman@curtis.com

tfoudy@curtis.com

 

  c. To the Nova Scotia Trustee:

Daniel Golden, Esq.

Sean O’Donnell, Esq.

AKIN GUMP STRAUSS HAUER & FELD, LLP

One Bryant Park

Bank of America Tower

New York, NY 10036-6745

Tel.:  (212) 872-1000

Fax:  (212) 872-1002

dgolden@akingump.com

sodonnell@akingump.com

 

21



--------------------------------------------------------------------------------

  d. To General Motors LLC and General Motors of Canada Limited:

Arthur Steinberg, Esq.

Scott Davidson, Esq.

KING & SPALDING, LLP

1185 Avenue of the Americas

New York, NY 10036

Tel.:  (212) 556-2100

Fax:  (212) 556-2222

asteinberg@kslaw.com

sdavidson@kslaw.com

- and -

Lawrence Buonomo, Esq.

300 GM Renaissance Center,

P.O. Box Mail Code 482-C39-B40

Detroit, Michigan

lawrence.s.buonomo@gm.com

 

45. Governing Law. The Parties hereto acknowledge and agree that the laws of the
State of New York shall govern the construction of this Settlement Agreement and
the rights, remedies, warranties, representations, covenants, and provisions
hereof without giving effect to the conflict of laws rules of the State of New
York.

 

46. Exclusive Jurisdiction of the Bankruptcy Court. The Bankruptcy Court shall
have exclusive jurisdiction to interpret and enforce this Settlement Agreement
and to resolve any disputes relating to or concerning this Settlement Agreement.
The Parties agree to consult in good faith with each other before seeking
judicial relief. Each of the Parties hereto irrevocably consents to the
exclusive jurisdiction of the Bankruptcy Court for all purposes related to the
enforcement or interpretation of this Settlement Agreement.

 

47. Entire Agreement. This Settlement Agreement embodies the entire agreement of
the Parties hereto with regard to the subject matter hereof and any prior
representations and agreements with regard to the same are superseded in their
entirety hereby. Headings are for convenience of reference only and shall not
affect construction of this Settlement Agreement. The terms “hereof,” “herein,”
“hereunder” and derivative words refer to this Settlement Agreement. Any
reference to the masculine, feminine or neuter gender shall be deemed to include
any gender or all three as appropriate. The use of the word “including” herein
shall mean “including without limitation.” Unless the context otherwise
required, “neither,” “nor,” “any,” “either” and “or” shall not be exclusive.
Time is expressly made of the essence of this Settlement Agreement.

 

48. Additional Agreements. In furtherance of the settlement embodied herein, the
Parties may issue, execute or record any agreements and other documents, and
take any action as may be necessary or appropriate to effectuate, consummate and
further evidence the terms and conditions of this Settlement Agreement.

 

22



--------------------------------------------------------------------------------

THIS PORTION OF THE PAGE INTENTIONALLY LEFT BLANK

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

MOTORS LIQUIDATION COMPANY GUC TRUST

 

By:  

/s/ David A. Vanaskey Jr.

Print:  

David A. Vanaskey Jr.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

FTI CONSULTING, INC., AS GUC TRUST MONITOR, IN ITS SOLE CAPACITY AS GUC TRUST
MONITOR AND NOT IN ITS INDIVIDUAL CAPACITY

 

By:  

/s/ Conor P. Tully

Print:  

Conor P. Tully

  Senior Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

GREEN HUNT WEDLAKE, INC. as TRUSTEE OF GENERAL MOTORS NOVA SCOTIA FINANCE
COMPANY

 

By:  

/s/ Peter Wedlake

Print:  

Peter Wedlake



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

DBX – RISK ARBITRAGE 1 FUND, LYXOR/PAULSON INTERNATIONAL FUND LIMITED, PAULSON
ENHANCED LTD., PAULSON INTERNATIONAL LTD., PAULSON PARTNERS ENHANCED, L.P., AND
PAULSON PARTNERS L.P.

Collective Beneficial Holdings:     £12,845,000    2015 Notes      
£156,138,000  2023 Notes DBX – RISK ARBITRAGE 1 FUND     LYXOR/PAULSON
INTERNATIONAL FUND LIMITED By:  

/s/ Stuart Merzer

    By:  

/s/ Lionel Paquin

Print:  

Stuart Merzer

    Print:  

Lionel Paquin

  Authorized Signatory       Director PAULSON ENHANCED LTD.     By:  

/s/ Ingrid Martin

By:  

/s/ Stuart Merzer

    Print:  

Ingrid Martin

 

Print:

 

 

Stuart Merzer

      Director   Authorized Signatory     PAULSON INTERNATIONAL LTD.

 

PAULSON PARTNERS ENHANCED, L.P.

   

 

By:

 

/s/ Stuart Merzer

By:

 

/s/ Stuart Merzer

    Print:  

Stuart Merzer

        Authorized Signatory

Print:

 

Stuart Merzer

Authorized Signatory

   

 

PAULSON PARTNERS L.P.

     

 

By:

 

/s/ Stuart Merzer

      Print:  

Stuart Merzer

        Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

ELLIOTT INTERNATIONAL LP, THE LIVERPOOL LIMITED PARTNERSHIP, GATWICK SECURITIES
LLC

Collective Beneficial Holdings:       £121,193,000  2015 Notes        
£22,806,000    2023 Notes THE LIVERPOOL LIMITED PARTNERSHIP       By: Liverpool
Associates Ltd.       as General Partner       By:  

/s/ Elliot Greenberg

      Name:   Elliot Greenberg       Title:   Vice President       ELLIOTT
INTERNATIONAL, L.P.       By: Elliott International Capital Advisors Inc.      
as Attorney-in-Fact       By:  

/s/ Elliot Greenberg

      Name:   Elliot Greenberg       Title:   Vice President       GATWICK
SECURITIES LLC       By:  

/s/ Elliot Greenberg

      Name:   Elliot Greenberg       Title:   Vice President      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

DRAWBRIDGE DSO SECURITIES LLC, DRAWBRIDGE OSO SECURITIES LLC, FCOF UB SECURITIES
LLC, WORDEN MASTER FUND L.P. , WORDEN MASTER FUND II L.P.

Collective Beneficial Holdings:       £56,452,000  2015 Notes          
£13,464,000  2023 Notes DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP       By:
Drawbridge Special Opportunities GP LLC, its general partner       By:  

/s/ Constantine M. Dakolias

        Name:   Constantine M. Dakolias         Title:   President      
DRAWBRIDGE DSO SECURITIES LLC       By:  

/s/ Constantine M. Dakolias

        Name:   Constantine M. Dakolias         Title:   President      
DRAWBRIDGE OSO SECURITIES LLC       By:  

/s/ Constantine M. Dakolias

        Name:   Constantine M. Dakolias         Title:   President       FCOF UB
SECURITIES LLC       By:  

/s/ Constantine M. Dakolias

        Name:   Constantine M. Dakolias         Title:   President       WORDEN
MASTER FUND L.P.       By: Fortress Special Opportunities I GP LLC, its general
partner       By:  

/s/ Constantine M. Dakolias

        Name:   Constantine M. Dakolias         Title:   President      



--------------------------------------------------------------------------------

WORDEN MASTER FUND II L.P.       By: Fortress Special Opportunities I GP LLC,
its general partner       By:  

/s/ Constantine M. Dakolias

        Name:   Constantine M. Dakolias         Title:   President      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

MORGAN STANLEY & CO. INTERNATIONAL PLC

 

Beneficial Holdings:       £63,063,000  2015 Notes         £39,232,200  2023
Notes By:  

/s/ Brian Cripps

      Print:  

Brian Cripps

        Authorized Signatory      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
this Settlement Agreement as of the date and year shown above.

 

GENERAL MOTORS LLC By:  

/s/ Anne T. Larin

Print:  

Anne T. Larin

  Secretary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed

this Settlement Agreement as of the date and year shown above.

 

GENERAL MOTORS OF CANADA LIMITED By:  

/s/ Jeffrey W. Rolfs

Print:  

Jeffrey W. Rolfs



--------------------------------------------------------------------------------

EXHIBIT A

PROOFS OF CLAIM FILED IN CONNECTION WITH THE GUARANTEE

Claim Nos. 1556; 1558; 29379; 29647; 29648; 31167; 31168; 31868; 32887; 32888;
37319; 49548; 60234; 60251; 60547; 60566; 60567; 60964; 60993; 61481; 61520;
61915; 63955; 64298; 64332; 64340; 65554; 65765; 65784; 65934; 66206; 66216;
66217; 66218; 66265; 66266; 66267; 66312; 66448; 66462; 66718; 66735; 66769;
67022; 67034; 67035; 67244; 67245; 67345; 67428; 67429; 67430; 67498; 67499;
67500; 67501; 68705; 68941; 69306; 69307; 69308; 69309; 69340; 69341; 69551;
69552; 69734; 70200; 70201; and 71270.



--------------------------------------------------------------------------------

EXHIBIT B

Form 8-K Disclosure

The Motors Liquidation Company GUC Trust (the “GUC Trust”) previously announced,
on June 27, 2013, the commencement of a court-ordered mediation process (the
“Nova Scotia Mediation”) in the ongoing litigation (the “Nova Scotia
Litigation”) to disallow, equitably subordinate or reduce certain claims filed
in the bankruptcy cases of Motors Liquidation Company (“MLC”) and its affiliates
by or on behalf of the holders of the 8.375% guaranteed notes due December 7,
2015 (the “2015 Notes”) and the 8.875% guaranteed notes due July 10, 2023 (the
“2023 Notes”), in each case issued in 2003 by General Motors Nova Scotia Finance
Company (collectively, the “Nova Scotia Notes”).

On September 26, 2013, the parties to the Nova Scotia Mediation entered into a
proposed settlement agreement (the “Settlement Agreement”) relating to the Nova
Scotia Litigation, the principal terms of which include:

 

(i) the allowance of a $1.073 billion general unsecured claim against the MLC
estate in favor of the holders of the Nova Scotia Notes, based upon MLC’s
guarantee of the Nova Scotia Notes (the “Guarantee Claim”);

 

(ii) the reduction of the approximately $1.608 billion claim filed by Green Hunt
Wedlake, Inc. as trustee for General Motors Nova Scotia Finance Company (the
“Nova Scotia Trustee”) to $477 million, and the allowance of that claim as so
reduced as a general unsecured claim against the MLC estate (the “Wind-Up
Claim”);

 

(iii) the payment by General Motors of Canada Limited of $50 million in cash to
the Nova Scotia Trustee, to be applied in part to pay certain fees and expenses
of certain parties to the Nova Scotia Mediation in the amount of $17.5 million
(plus any additional amounts owed by General Motors Nova Scotia Finance Company
to the Canadian Office of Superintendent of Bankruptcy pursuant to applicable
bankruptcy laws in Canada), with the remainder to be distributed to the holders
of the Nova Scotia Notes allocated as follows: approximately 57.43% to the 2015
Notes and approximately 42.57% to the 2023 Notes; and

 

(iv) various releases from liability by all past, present and future holders of
Nova Scotia Notes and the other parties to the Settlement Agreement.

The Settlement Agreement requires the GUC Trust to make the following
distributions in accordance with the terms of the Amended and Restated Motors
Liquidation Company GUC Trust Agreement, dated as of June 11, 2012, as
subsequently amended (the “GUC Trust Agreement”), on an accelerated basis:

 

(i) a special distribution (the “Initial Distribution”) of common stock of
General Motors Company (the “GM Common Stock”), warrants to purchase GM Common
Stock and units of beneficial interest in the GUC Trust (the “GUC Trust Units”),
pursuant to Sections 5.3 and 5.8 of the GUC Trust Agreement, to the holders of
record of the Nova Scotia Notes as of a date (the “Noteholder Record Date”)
following the expiration of the Settlement Appeals Periods (as defined below),
as the beneficial holders of the allowed portions of the Guarantee Claim and the
Wind-Up Claim, on account of such claims; and

 

(ii) a special distribution of excess distributable assets of the GUC Trust,
pursuant to Sections 5.4 and 5.8 of the GUC Trust Agreement, to all holders of
record of the GUC Trust Units (including the GUC Trust Units distributed in the
Initial Distribution) as of a record date to be set after the date of the
Initial Distribution.



--------------------------------------------------------------------------------

The Initial Distribution will consist of, in the aggregate, (a) 6,174,015 shares
of GM Common Stock, (b) 5,612,741 warrants to acquire GM Common Stock at an
exercise price of $10.00, expiring July 10, 2016, (c) 5,612,741 warrants to
acquire GM Common Stock at an exercise price of $18.33, expiring July 10, 2019,
and (d) 1,550,000 GUC Trust Units. In addition, in the event that any assets
become available for distribution to holders of general unsecured claims against
the MLC estate in respect of the legal action styled as Official Committee of
Unsecured Creditors of Motors Liquidation Co. v. JPMorgan Chase Bank, N.A. et
al. (Adv. Pro. No. 09-00504 (Bankr. S.D.N.Y. July 31, 2009)) (the “Term Loan
Avoidance Action”), such distributions will be made to the holders of the Nova
Scotia Notes as of the Noteholder Record Date, as the beneficial holders of the
allowed portions of the Guarantee Claim and the Wind-Up Claim. For additional
information regarding the Term Loan Avoidance Action, please see the disclosure
in the GUC Trust’s Form 10-K, filed on March 31, 2013, under the headings “Item
1. Business—Term Loan Avoidance Action” and “Item 3. Legal Proceedings—Term Loan
Avoidance Action.”

The Settlement Agreement also requires, on or before September 27, 2013, the GUC
Trust to file a motion with the Bankruptcy Court for the Southern District of
New York, and the Nova Scotia Trustee to file a motion with the Supreme Court of
Nova Scotia, in each case seeking the approval by such court of the Settlement
Agreement. The Settlement Agreement is subject to, among other things, the
receipt of such court approvals, and the terms of the Settlement Agreement are
not binding on the GUC Trust or the other parties until such court approvals are
obtained and until the applicable deadlines for appeal (the “Settlement Appeals
Periods”) have expired. The Settlement Agreement is also subject to (i) the
withdrawal, disallowance and/or expungement of all other claims filed in the
bankruptcy cases of MLC in respect of the Nova Scotia Notes, (ii) the withdrawal
of the New GM Administrative Claim, as defined and to the extent set forth in
the Settlement Agreement, (iii) the withdrawal of the Rule 60(b) Motion, as
defined in the Settlement Agreement, and (iv) the dismissal of the Nova Scotia
Litigation and all ancillary proceedings thereto.

The foregoing description is qualified in its entirety by to the Settlement
Agreement, a copy of which is attached as Exhibit 10.1 and which is incorporated
by reference into this Item 1.01.